Citation Nr: 0822326	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as due to asbestos or chemical exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1959 to January 1963.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by a Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that in a written statement received by the 
RO in August 2006, the veteran withdrew the issue of service 
connection for hypertension from appellate status.  See 
38 C.F.R. § 20.204.  Moreover, in a written statement 
received by the RO in October 2007, he withdrew the issue of 
service connection for bilateral hearing loss from appellate 
status.  Id.  Thereafter, in December 2007, the veteran 
provided evidence (in the form of a statement from his 
mother) on the issue of service connection for bilateral 
hearing loss.  This evidence does not constitute a timely 
filed new appeal as to the issue withdrawn, see 38 C.F.R. § 
20.204(c), because the period to file a timely appeal of the 
June 2005 rating decision expired in 2006.  See 38 U.S.C.A. § 
7105.  The matter of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bilateral hearing loss is referred to the RO 
for any appropriate action.


FINDING OF FACT

A pulmonary disorder, to include as due to asbestos or 
chemical exposure, was not manifested in service or for many 
years thereafter; no current pulmonary disorder is shown to 
be related to the veteran's service, to include as due to 
asbestos or chemical exposure therein.


CONCLUSION OF LAW

Service connection for a pulmonary disorder, to include as 
due to asbestos or chemical exposure, is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.   See 38 C.F.R. § 
3.159(b)(1), including as amended effective May 30, 2008 (See 
Fed. Reg. April 30, 2008; Vol. 73, No. 84, pp. 23353-23356).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter in March 2005, 
prior to the initial adjudication of the claim in June 2005.  
The letter explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The March 
2005 letter also informed the veteran to submit any pertinent 
evidence in his possession.  Furthermore, in March 2007 and 
May 2008 letters, he was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  He has had ample time to 
respond/supplement the record.  

Regarding VA's duty to assist, VA has obtained the veteran's 
service medical records (SMRs), all pertinent/identified 
post-service records that could be obtained, and all evidence 
constructively of record has been secured.  The RO arranged 
for the veteran to be examined.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.
II.  Service Connection 

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual. See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or post-
service occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes again that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's service personnel records reflect that his 
active service included service aboard the USS Ranger.  His 
SMRs, including a January 1963 separation examination report, 
note no complaints or findings related to a pulmonary 
disorder.

Treatment records from Dr. A.Z., dated from 1989 to 2004, 
note findings of obesity.  Some underlying asthma was noted 
in February 1996.  In February 1999, it was noted that the 
veteran had asthma in what had already been treated as 
bronchitis.  He was started on an inhaler.  The veteran 
complained of wheezing at night in October 2001.  In January 
2004, the assessment was asthmatic bronchitis.

In a March 2005 Asbestos Exposure Questionnaire, the veteran 
alleged that he currently had a pulmonary condition that was 
caused by his exposure to asbestos while serving on the USS 
Ranger.  He also indicated that his duty assignment while on 
the USS Ranger was fueling jets airplanes.  He reported 
shortness of breath, but denied receiving any treatment for 
his symptoms.  He also reported some exposure to chemicals in 
his post-service employment as a truck driver.  He stated 
that he stopped smoking in about 1970.

In a March 2005 statement, the veteran said, "I have never 
been diagnosed with asbestosis."

During an October 2007 personal hearing, the veteran 
testified that his exposure to jet fuel and paint fumes 
during service caused his current breathing problems.  He 
further testified that his physician had never conducted any 
pulmonary testing, but indicated that his breathing problems 
were primarily due to being overweight.
A November 2007 VA examination report notes that on 
examination, the lungs and pleural spaces were clear.  
Pulmonary function tests revealed borderline reduced vital 
capacity.  There was no evidence of asbestos-related pleural 
disease.  The examiner stated that there was no evidence of 
chronic pulmonary disease, and opined that the veteran's 
shortness of breath was likely related to his obesity and 
deconditioning. 

The veteran's SMRs contain no mention of findings relating a 
pulmonary disorder.  The record contains no objective 
evidence of a current diagnosis of asbestosis.  The medical 
evidence of record shows that the veteran has been treated 
for asthma; however, the first medical evidence of such 
disability is many years after service, in the 1990's.  The 
evidence of record does not include any medical opinion that 
any current pulmonary disorder is, or might be, related to 
the veteran's service.  In fact, both the 2007 VA examiner 
and the veteran's private physician (according to the 
veteran's October 2007 testimony) have related his breathing 
problems to his obesity.  As for the veteran's own opinion 
that his claimed disability is somehow related to his 
exposure to asbestos or chemicals in service, that opinion is 
not competent evidence, as he is a layperson and has no 
training or expertise to offer a medical opinion regarding 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet, App. 
492 (1992).  Accordingly, service connection for a pulmonary 
disorder is not in order.  The Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is clearly against this claim, that doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a pulmonary disorder, to include as 
due to asbestos or chemical exposure, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


